DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/23/2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0085 Sates, “Referring to Figure 1….a cross section of the highly thermally conductive material 108 with the recess 110 and the further recess 112 is a substantially H-shaped structure.”
However, figure 1 (see black shaded part in below figure) shows the highly thermally conductive material 108 may has substantially H-shaped structure; however, the highly thermally conductive material 108 with the recess 110 and the further recess 112 do not have a substantially H-shaped structure  has different shape
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Referring to claim 1, the limitation “wherein the recess is plugged with a non-plated, thermally conductive material to form a substantially plain surface” is failing to comply with the written description requirement.
Specification does not have support for non-plated thermally conductive material. Specification do not clearly mention what is considered as non-plated material. Applicant provide support on response filed on 01/23/2021 in paragraph 103 that "In the embodiment of FIG. 1 and FIG. 2, both the recess 110 and the further recess 112 are filled with a dielectric plug paste (such as a resin). This planarizes the exterior surfaces of the layer stack before the next electrically conductive layer structures 102 are connected (in particular by lamination) both at the top side and the bottom side."  
Therefore, the claim 1 contains new matter.

Referring to claims 4-7, 9, and 12-18, claims 4-7, 9, and 12-18 are rejected by the same reason as applied to claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 7, the limitation “wherein a cross section of the highly thermally conductive material together with the recess and the further recess along a vertical plane is a substantially H-shaped structure” is unclear or indefinite.
See below figure 1, a cross section of the highly thermally conductive material (108) together with the recess (110) and the further recess (112) along a vertical plane is not a substantially H-shaped structure (see black shaded part in below figure). Only 

    PNG
    media_image1.png
    539
    576
    media_image1.png
    Greyscale

Appropriate action is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Referring to claim 1, the limitation “the recess is plugged with a non-plated, thermally conductive material” is unclear. Use of coma between non-plated and thermally conductive is improper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 12, 4-6, 9, 12-18 are rejected under 35 U.S.C. 103 as obvious over Huang et al. (US20190313524, hereinafter Huang) in view of Pasch et al. (US5436411, hereinafter Pasch).

Referring to claim 1, Huang discloses a component carrier (figures 1-3 of Huang), wherein the component carrier comprises: 
at least one electrically conductive layer structure (151 at 102 and 104) and at least one electrically insulating layer structure (substrate 100; paragraph 0125 of Huang states, “the substrate 100 may comprise any suitable glass or glass ceramic substrate. In some particular embodiments, high silica glass or glass ceramic substrates are desirable for certain applications due to their dielectric properties”); 
a through-hole (110) extending through the at least one electrically insulating layer structure (100); 
highly thermally conductive material (Metal connectors 150 fill vias 110; paragraph 0123 of Huang states, “These vias typically need to be fully or conformally filled by conducting metals such as copper to form a metal connector that provides an electrical pathway. Copper is a particularly desirable conducting metal”) filling only part of the through-hole (a part of 110) so that a recess (152; paragraph 0142 of Huang states, “The metal connector 150 defines a first cavity 152 spanning the first axial portion 116 and a second cavity 154 spanning the third axial portion 120. The first cavity 152 is separated from the second cavity 154 by a filled portion 156 within the second axial portion 118. The first cavity 152 has a first cavity length 153 in the axial dimension, and the second cavity 154 has a second cavity length 155 in the axial dimension”) is formed which is not filled with the highly thermally conductive material (see figure 1C) and which extends at least from an outer face of the at least one electrically insulating layer structure (12A of 12) into the through-hole (20); 
wherein a diameter, B, of the recess (132a) at a level of the outer face of the at least one electrically insulating layer structure (paragraph 0127 of Huang states, “Via 110 has a first diameter 132 a at the first major surface, and a second diameter 132b at the second major surface”) and a width, A, of a web of the highly thermally conductive material (158; paragraph 0142 of Huang states, “a coating thickness 158 along the first cavity length 153 and the second cavity length 155”) at the level of the outer face of the at least one electrically insulating layer structure fulfill the condition B>A (see figures 2 and 3; and paragraph 0148 of Huang states, “the coating thickness 158 is less than 50% of the via diameter at each point along the axial length….The coating thickness 158 may be, along the axial length of the via where the first cavity 152 and the second cavity 154 are present, 1 μm, 2 μm, 3 μm, 4 μm, 5 μm, 6 μm, 8 μm,” ); and
 wherein the recess is plugged with a non-plated, thermally conductive material to form a substantially plain surface (paragraph 0150 states, “Suitable materials that may be used to fill the first cavity 152 and/or the second cavity 154…. sol gel silica, sol gel metal oxides, polymers, composites,….The first cavity 152 and/or the second cavity 154 may be filled using any one of a variety of methods known and used in the art, including, but not limited to, inkjet printing, spray coating, or another deposition method.”).

Huang fails to disclose thermally conductive material to form a substantially plain surface.
Pasch disclose thermally conductive material to form a substantially plain surface (106 having pain surface connected 104 in figure 1f; column 7, lines 15-21 states, “The pillar 106 can be formed of a non-conducting (e.g., polyimide) material. Preferably, the pillar 106 is formed of a material which is a good conductor of heat, regardless of its electrical conductivity characteristics, in order that it may serve an additional function of drawing heat away from a die to be mounted to the multi-layer substrate”).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the component carrier of Huang to have a plain surface of thermally conductive material as taught by Pasch in order to align with flat surface of adjacent layer of the circuit board and may improve adhesion between thermally conductive material and adjacent layer.

Referring to claim 2, Huang in view of Pasch disclose the component carrier according to claim 1, comprising one of the features: A>B/20 (paragraph 0148 of Huang states, “The coating thickness 158….. 49% of the via diameter at each point along the axial length”).
(claim 8 of Huang states, “the via has a diameter of 40 to 60 microns” and claim 10 of Huang states, “wherein the via has a length of 150 microns to 500 microns”) ; wherein the through-hole is substantially circular cylindrically (see figure 1); wherein a thickness of the at least one electrically insulating layer structure through which the through-hole extends is larger than 400 μm ( claim 10 of Huang states, “wherein the via has a length of … 500 microns”); wherein a value of the thermal conductivity of the highly thermally conductive material is at least 50 W/mK (thermal conductivity od copper); wherein the highly thermally conductive material comprises or consists of copper (copper as stated in claim 1);
wherein a further recess (154) is formed in the highly thermally conductive material opposing the recess (see paragraph 0123 of Huang as stated above), wherein the further recess is not filled with the highly thermally conductive material  and extends at least from another outer face of the at least one electrically insulating layer structure into the through-hole (see figures2 -3); wherein a ratio between a vertical distance, G, between an innermost end of the recess and an innermost end of the further recess (157) and a height, D, of the through-hole is in a range between 50% and 60% (130); and the vertical distance, G, is at least 100 μm (the range of G and the ratio between G and D are satisfied by paragraph 0146 of Huang states, “The first cavity length may be… 20%, 25%...of the axial length of the via 110, or any range having any two of these values as endpoints, including endpoints. The second cavity length 155 may be…  20%, 25%... of the axial length of the via 110”; and paragraph 0137 of Huang states, “the vias are high aspect ratio vias with a via length of 240 μm to 360 μm” or claim 10 states, “wherein the via has a length of … 500 microns”).

Referring to claim 4, Huang in view of  Pasch disclose the component carrier according to claim 2, wherein a diameter, E, of the further recess at a level of the other outer face of the at least one electrically insulating layer structure and a width, F, of another web of the highly thermally conductive material at the level of the other outer face of the at least one electrically insulating layer structure fulfill the conditions E>F and F>E/20 (see explanation similar explanation applies to E and F at further recess 154 as A and B at the  recess 152 in the rejection of claim 1 and 2).

Referring to claim 5, Huang in view of Pasch disclose the component carrier according to claim 4, wherein B substantially equals E and/or A substantially equals F (see explanation similar explanation in the rejection of claim 4 and see figure 1).

Referring to claim 6, Huang in view of Pasch disclose the component carrier according to claim 2, wherein the highly thermally conductive material together with the recess and with the further recess form a symmetric structure with respect to a horizontal plane extending through a center of the at least one electrically insulating layer structure through which the through- hole extends (see figure 1 of Huang).

Referring to claim 9, Huang in view of Pasch disclose the component carrier according to claim 1, wherein the recess is filled with a dielectric material (see rejection of claim 1).

Referring to claim 12, Huang in view of Pasch disclose the component carrier according to claim 1, comprising one of the following features (Huang discloses at least one features as stated below):
at least one further electrically insulating layer structure connected to an exterior surface of at least one of the at least one electrically insulating layer structure, the at least one electrically conductive layer structure, and further highly thermally conductive material, wherein the at least one further electrically insulating layer structure is planar;
 
wherein a horizontal thickness, C, of the through-hole is at least 100 μm; 
wherein a depth of at least one of the recess is at least 100 μm (paragraph 0146 of Huang states, “the first cavity length 153 and the second cavity length 155 are each …. equal to 150 μm. For example, the first cavity length 153 and the second cavity length 155 may each be …. 100 μm”).

Referring to claim 13, Huang in view of Pasch disclose the component carrier according to claim 1, wherein the highly thermally conductive material (150, figures 2-3 of Huang) has a further web (a further web at another or opposing side of the recess in 152 at 12A) at the level of the outer face of the at least one electrically insulating layer structure (at 102), wherein the further web (the further web at another or opposing side of the recess in 152) is arranged opposing the web (the web) in a horizontal direction so that the recess is located between the web and the further web (the recess in 152 between two web of metal connector 150 at 102).

Referring to claim 14, Huang in view of Pasch disclose the component carrier according to claim 13, wherein the further web (the further web at another or opposing side of the recess 152 at 102, figure 1C of Matsuda) has a width, I, at the level of the outer face of the at least one electrically insulating layer structure fulfilling the conditions B>I and I>B/20 (see figure 2-3 of Huang).

Referring to claim 15, Huang in view of Pasch disclose the component carrier according to claim 13, wherein the web and the further web (the web and the further web at 102, figures 2-3 of Huang) are arranged symmetric with respect to a vertical plane extending through a central axis of the through-hole (110).

Referring to claim 16, Huang in view of Pasch disclose the component carrier according to claim 1, wherein the highly thermally conductive material (150, figures 2-3 of Huang) in the through-hole (110) is continuously connected via the web (via the web at 102) with further highly thermally conductive material (151) covering at least part of a main surface of the at least one electrically insulating layer structure (100), wherein the further highly thermally conductive material (151) is shaped as a layer which is interrupted by the recess (the recess by 152).

Referring to claim 17, Huang in view of Pasch disclose the component carrier according to claim 2, wherein the recess is connected with the further recess (152 and 154 are connected via 156 in figures 2-3 of Huang).

Referring to claim 18, Huang in view of Pasch disclose the component carrier according to claim 1, comprising at least one of the following features (Huang discloses at least one features as stated below): 
the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene (copper as stated in the rejection of claim 1 above); 
the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, reinforced or non-reinforced resin, epoxy resin or Bismaleimide- Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide; (glass or glass ceramic as stated in the rejection of claim 1 above), 
the component carrier comprises at least one embedded and/or at least one surface mounted component, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power 
the component carrier is shaped as a plate (see shape of substrate in figure figures 2-3 of Huang); 
the component carrier is configured as a printed circuit board, or an IC substrate (by having claimed structure is configured as a printed circuit board, or an IC substrate).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-7, 9, 12-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/Examiner, Art Unit 2847